DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
On 08/24/2022 in a conversation with Applicant’s representative, Byung Kwak, he confirmed to the examiner that Applicant wishes to have any restriction requirement sent in writing.  After further consideration, the examiner decided not to require an election among the claimed inventions at this time.  

Claim Objections
Claims 1-13 are objected to because of the following informalities: directional terms such as upper, lower, front, rear, outside, and outwardly are not consistently used or defined for particular circumstances.  Possible confusion is introduced, for example, because upper in Figure 6 of the present application appears to be the opposite of upper in Figure 7, and upper in Figures 6 and 7 is different from upper when the seat back is in a normal use position.  Also, “outwardly” may be interpreted as laterally outwardly instead of another interpretation of “externally.”  However, any of these directional terms is not necessarily indefinite for 35 USC 112 purposes and can easily be met by a mere reorientation of a prior art product when rejecting the claims under 35 USC 102 or 103.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 9, line 2, “mold” (last three occurrences) is confusing and should likely be modified to be  --mold piece--;
Claim 9, line 4, “mold” is confusing and should likely be modified to be  --mold piece--;
Claim 9, line 6, “mold” is confusing and should likely be modified to be  --mold piece--;
Claim 9, line 9, “mold” (both occurrences) is confusing and should likely be modified to be  --mold piece--;
Claim 12, line 3, it is not clear to what “thereof” refers; and
Claims 10-11 and 13 are indefinite as depending from an indefinite claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,130,430.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite the same elements, with the only variation being that claim 1 of the patent is a composite of claim 8 and claim 11 of the present application would be rolled into claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bracesco (US 4268557).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. A vehicle seat back comprising: 
an integrated suspension structure including a suspension wire (shown as elements 22 and 24 in Figures 1-2 and 7, and analogous elements comprising element 102 shown in Figures 6 and 8-10) and suspension mounting guides coupled to a first portion and a second portion of the suspension wire (mounting guides comprising a plurality of each of elements 64 and 104 of Figures 6, 8, and 10, and described in the paragraph beginning in column 6, line 62); and 
a seat back pad (comprising foam 31, shown in Figure 2) foamed for integrating with the integrated suspension structure (although functionally recited only, this function is shown by the injection portion comprising elements 144, 146, and 48 of the apparatus shown in Figures 4-5 and 11,  and the resulting structure shown in Figures 1-7).

2. The vehicle seat back of claim 1, wherein the seat back pad is foamed for integrating with the integrated suspension structure (as shown by the embedded structure of the suspension structure elements 22 and 24, as shown in Figures 2, 4, and 6, and analogous structure comprising element 102 in Figures 8-10) while the integrated suspension structure is inserted into a mold for seat back pad formation (Figures 4-6 and 11).

3. The vehicle seat back of claim 1, wherein the suspension wire includes: 
a plurality of horizontal wires (24 shown in Figure 1); 
a plurality of vertical wires connected perpendicular to the plurality of horizontal wires (vertical portions of 22 on opposite sides of the seat back 10); and 
a plurality of hook wires extending obliquely forward from distal end portions of the horizontal wires (hook wires comprising opposing instances of the diagonal portions of element 22 that extend upward and hook to a horizontal portion of element 22, as viewed in Figure 1, where these diagonal portions comprise solids and define volumes that thus extend in every direction, including forward, and thus are obliquely extending hook wires that extend forwardly from end portions of the horizontal wires 24, as shown in Figure 1).

5. The vehicle seat back of claim 1, wherein the integrated suspension structure is embedded in the seat back pad during foaming of the seat back pad (although functionally recited, this function is shown by the injection portion comprising elements 144, 146, and 48 of the apparatus shown in Figures 4-5 and 11,  and the resulting structure shown in Figures 1-7), and support grooves formed in rears of the suspension mounting guides are exposed to an outside thereof (where support grooves comprising through openings in the suspension mounting guides 64 and 104 are formed in rears of the suspension mounting guides since they are formed through a bulk of the suspension mounting guides including fronts, rears, tops, and bottoms, and these grooves are exposed to an outside of the volume to be injected, as shown by their engagement with elements 112 and 108, as shown in Figure 10).

8.    A method of manufacturing a vehicle seat back, comprising: 
providing an integrated suspension structure including a suspension wire (shown as elements 22 and 24 in Figures 1-2 and 7) and suspension mounting guides coupled to a first portion and a second portion of the suspension wire (mounting guides at 26, 28, and 30 of Figure 5 and described in the paragraph beginning in column 4, line 59); and
foaming a seat back pad after the integrated suspension structure is inserted into a mold for seat back pad foaming such that the integrated suspension structure is integrated with the seat back pad (as shown by the injection portion comprising elements 144, 146, and 48 of the apparatus shown in Figures 4 and 5 and the resulting structure shown in Figures 1-3 and 7).

9.    The method of claim 8, wherein the foaming a seat back pad includes: 
providing the mold including a lower mold (36), a middle mold (34), and an upper mold (32) for the seat back pad foaming;
inserting the integrated suspension structure into a cavity defined in the lower mold of the mold (at least portions 26 are inserted into a cavity at the leader line from numeral 44, as can be appreciated from Figures 2 and 4);
placing the middle mold for securing a back profile of the seat back pad on the integrated suspension structure (middle mold 34 is placed to create the back profile along edges and to create the back profile front and rear face together with the lower and upper molds 36 and 32, as shown in Figures 2-4); and
injecting a seat back pad foam material into the mold to foam the seat back pad after clamping the upper mold to the lower mold (injecting by elements 144 and 146 after clamping by elements 140 and 142 as can be appreciated from Figure 11 or similarly in the embodiment of Figure 4).

10.    The method of claim 9, wherein, in the providing an integrated suspension structure, the suspension wire includes:
a plurality of horizontal wires (24 shown in Figure 1);
a plurality of vertical wires connected perpendicular to the plurality of horizontal wires (vertical portions of 22 on opposite sides of the seat back 10); and
a plurality of hook wires extending obliquely forward from distal end portions of the horizontal wires (hook wires comprising opposing instances of the diagonal portions of element 22 that extend upward and hook to a horizontal portion of element 22, as viewed in Figure 1, where these diagonal portions comprise solids and define volumes that thus extend in every direction, including forward, and thus are obliquely extending hook wires that extend forwardly from end portions of the horizontal wires, as shown in Figure 1).

12.    The method of claim 9, wherein the integrated suspension structure is embedded in the seat back pad after the foaming of the seat back pad (as shown in Figure 2), and support grooves formed in rears of the suspension mounting guides are exposed to an outside thereof (where support grooves 28 and 30 are formed in rears of the suspension mounting guides since they are more to a rear than a front based on the bulging shape of the lumbar region, and these grooves are exposed to an outside of the volume to be injected, as shown by their engagement with elements 54, 56 in Figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2019/0337432) in view of Mundell (US 2008/0001464).
Smith shows and discloses an integrated suspension structure, including a suspension wire, and a seat back pad foam for integrating with the integrated suspension structure, but lacks the suspension guides coupled to a first portion and a second portion of the suspension wire.
On the other hand, Mundell (US 2008/0001464) shows a similar integrated suspension structure 30, including a suspension wire, and further provides suspension guides in the form of overmolded portions 36 coupled to first and second portions of the suspension wire at opposing ends that hook over an underlying frame element.
It would have been obvious to provide overmolded portions on opposing ends at hooked elements 26, 28, 30, 32, 34 of Smith as taught by Mundell because doing so would provide the benefit of electrically insulating the suspension wire relative to the seat back frame in accordance with the teachings in paragraph 0027 of Mundell.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1. A vehicle seat back comprising: 
an integrated suspension structure including a suspension wire (shown as elements 20, 22, 24, 26, 28, 30, 32, 34, 42, 48 in Figures 1-3 of Smith) and suspension mounting guides coupled to a first portion and a second portion of the suspension wire (mounting guides comprising overmoldings taught by Mundell, applied to hooked ends at a first portion on one side and at a second portion on the other side of the suspension wires at 26, 28, 30, 32, 34 of Smith); and 
a seat back pad (12 shown in Figures 1-3 of Smith) foamed for integrating with the integrated suspension structure (as described in paragraphs 0012 and 0020 of Smith).

2. The vehicle seat back of claim 1, wherein the seat back pad is foamed for integrating with the integrated suspension structure while the integrated suspension structure is inserted into a mold for seat back pad formation (as described in paragraphs 0012 and 0020 of Smith).

3. The vehicle seat back of claim 1, wherein the suspension wire includes: 
a plurality of horizontal wires (shown at 20 and 50 in Figures 1 and 3 of Smith); 
a plurality of vertical wires connected perpendicular to the plurality of horizontal wires (at 22 and 24 in Figure 1 of Smith); and 
a plurality of hook wires extending obliquely forward from distal end portions of the horizontal wires (hook wires comprising opposing instances of elements 26, 28, 30, and 34, shown extending diagonally forward in Figures 1-3 of Smith).

4. The vehicle seat back of claim 3, wherein each of the suspension mounting guides has: 
a support groove formed for insertion of a seat back frame (support groove defined by insides of the hooks in wire portions 26, 28, 30, and 34 and by the overmolding material on insides of the hooks, which are formed for relative insertion of the seat back frame 14 of Smith); and 
hook fastening holes formed in a front of the support groove for insertion of the plurality of hook wires of the suspension wire into the hook fastening holes (the overmolding has hook fastening holes, albeit formed by the overmolding, and the hook fastening holes are formed substantially through an entirety of the overmolded material spaced forward of the support groove by a thickness of the overmolded material, and although functionally recited only the plurality of hook wires are inserted in the hook fastening holes by the overmolding process).

5. The vehicle seat back of claim 1, wherein the integrated suspension structure is embedded in the seat back pad during foaming of the seat back pad (although functionally recited, this function is described by the placement of wire 42 in the mold and thereby molded into the foam pad, as disclosed in paragraphs 0012 and 0020), and support grooves formed in rears of the suspension mounting guides are exposed to an outside thereof (support groove defined by insides of the hooks in wire portions 26, 28, 30, and 34 and by the overmolding material on insides of the hooks, which are formed for relative insertion of the seat back frame 14 of Smith, and which hooks open to an outside).

8.    A method of manufacturing a vehicle seat back, comprising: 
providing an integrated suspension structure including a suspension wire (shown as elements 20, 22, 24, 26, 28, 30, 32, 34, 42, 48 in Figures 1-3 of Smith) and suspension mounting guides coupled to a first portion and a second portion of the suspension wire (mounting guides comprising overmoldings taught by Mundell, applied to hooked ends at a first portion on one side and at a second portion on the other side of the suspension wires at 26, 28, 30, 32, 34 of Smith); and
foaming a seat back pad (12 shown in Figures 1-3 of Smith) after the integrated suspension structure is inserted into a mold for seat back pad foaming such that the integrated suspension structure is integrated with the seat back pad (as described in paragraphs 0012 and 0020 of Smith).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Mundell, as applied to claims 1 and 5 above, and further in view of Shiga (US 2017/0101072).
Smith and Mundell provide the details above, including the support grooves formed by insides of the hooks at 26, 28, 30, and 34 and the corresponding portions of the overmolded material, which support grooves receive portions of the seat back frames 14 inserted relatively therein, but lack the front ends portions of the side plates of the seat back frame being relatively inserted into the support grooves.  
On the other hand, Shiga shows analogous hook portions 67 into which front end portions of the side plates of a seat back frame are relatively inserted.
It would have been obvious to relatively position the suspension wires and proportionally extend the hooks 26, 28, 30, and 34 of Smith as taught by the positions and proportions of Shiga on the seat back of the combination with Smith because doing so would have functioned equally well and Applicant has not set forth any particular advantage for locating the support groove on a front end of a side plate of the seat back frame.  
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met.  

7. The vehicle seat back of claim 5, wherein front end portions of a side plate of a seat back frame are inserted into the support grooves of the suspension mounting guides (in accordance with the statement of obviousness above).

Claim(s) 9-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Mundell, as applied to claims 1 and 5 above, and further in view of Bracesco (US 4268557).
Smith and Mundell provide the details above, including providing the integrated suspension structure and foaming seat back pad on wires of the integrated suspension structure, but lacks doing so with a three part mold. 
On the other hand, Bracesco shows analogous integrated suspension structure in a seat back pad and discloses using a three part mold to integrate the suspension structure into the seat back pad.
It would have been obvious to mold the seat back pad on the suspension structure of Smith using a three part mold, as taught by Bracesco because doing so would provide the advantage of greater ease in removing the molded seat back once the molding has been achieved.  
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met.  

9.    The method of claim 8, wherein the foaming a seat back pad includes: 
providing the mold including a lower mold (as taught by element 36 of Bracesco), a middle mold (as taught by element 34 of Bracesco), and an upper mold (as taught by element 32 of Bracesco) for the seat back pad foaming;
inserting the integrated suspension structure into a cavity defined in the lower mold of the mold (at least portions 26 are inserted into a cavity at the leader line from numeral 44, as can be appreciated from Figures 2 and 4 of Bracesco);
placing the middle mold for securing a back profile of the seat back pad on the integrated suspension structure (middle mold 34 is placed to create the back profile along edges and to create the back profile front and rear face together with the lower and upper molds 36 and 32, as shown in Figures 2-4 of Bracesco); and
injecting a seat back pad foam material into the mold to foam the seat back pad after clamping the upper mold to the lower mold (injecting by elements 144 and 146 after clamping by elements 140 and 142 as can be appreciated from Figure 11 or similarly in the embodiment of Figure 4 of Bracesco).

10.    The method of claim 9, wherein, in the providing an integrated suspension structure, the suspension wire includes:
a plurality of horizontal wires (shown at 20 and 50 in Figures 1 and 3 of Smith);
a plurality of vertical wires connected perpendicular to the plurality of horizontal wires (at 22 and 24 in Figure 1 of Smith); and
a plurality of hook wires extending obliquely forward from distal end portions of the horizontal wires (hook wires comprising opposing instances of elements 26, 28, 30, and 34, shown extending diagonally forward in Figures 1-3 of Smith).

12.    The method of claim 9, wherein the integrated suspension structure is embedded in the seat back pad after the foaming of the seat back pad (as described by the placement of suspension wire of Bracesco in the mold and thereby molding the suspension wire into the foam pad, as applied in the combination with Smith, such that the suspension structure is embedded during and remains embedded after foaming), and support grooves formed in rears of the suspension mounting guides are exposed to an outside thereof (support groove defined by insides of the hooks in wire portions 26, 28, 30, and 34 of Smith, and by the overmolding material taught by Mundell on insides of the hooks of Smith, which are formed for relative insertion of the seat back frame 14 of Smith, and which hooks open to an outside).

13.    The method of claim 12, further including inserting a side plate of a seat back frame into the support grooves of the suspension mounting guides (support grooves receive portions of the seat back frames 14 inserted relatively therein, as shown by the engagement of the hooked wire portions 26, 28 with the seat back frame 14, in Figure 2 of Smith) after the foaming of the seat back pad (as is obvious since the seat back frames are not involved in the molding step such that the molding step is performed prior to attachment of the pad to the seat back frame).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636


/DAVID E ALLRED/Primary Examiner, Art Unit 3636